Opinion by
Rice, P. J.,
Where an appeal is taken from any order or proceedings in relation to a public road, this court will not suffer the merits of'the case to be entered into, nor reverse the order of the court of quarter sessions, unless for some error or irregularity apparent on the record, or because the court below exceeded their jurisdiction, or erred in their judgment in point of law. Rule XIII. This rule of court, which is a substantial transcript of the rule of the Supreme Court upon the subject, is but a declaration of the law as established by numerous decisions. The tenth exception (12th assignment of error) alleges matters of fact which are not brought upon the record, and the evidence in support of the allegation is not printed in the paper-book. For the reasons stated we could not consider it, if it were printed, we therefore dismiss the assignment without further remark, and without further expression of opinion upon the questions intended to be raised thereby. See Hamilton Street, 148 Pa. 640, Keller’s Road, 154 Pa. 547.
The questions raised by the other assignments of error are fully and satisfactorily answered in the opinion of the learned judge of the court below. We do not deem it necessary to add anything to what he has said concerning them.
Finding no error in the record the order is affirmed, and the appeal dismissed at the costs of the appellant.